

115 HR 5071 IH: Agricultural Research Advisory Board Improvement Act
U.S. House of Representatives
2018-02-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5071IN THE HOUSE OF REPRESENTATIVESFebruary 20, 2018Mr. Rodney Davis of Illinois (for himself and Mr. Panetta) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the National Agricultural Research, Extension, and Teaching Policy Act of 1977 to make
			 certain changes to the membership of the National Agricultural Research,
			 Extension, and Education, and Economics Advisory Board, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Agricultural Research Advisory Board Improvement Act. 2.National Agricultural Research, Extension, Education, and Economics Advisory BoardSection 1408 of the National Agricultural Research, Extension, and Teaching Policy Act of 1977 (7 U.S.C. 3123) is amended—
 (1)in subsection (b)— (A)in paragraph (1), by striking 25 and inserting 15; and
 (B)by amending paragraph (3) to read as follows:  (3)Membership categoriesThe Advisory Board shall consist of members from each of the following categories:
 (A)Three members representing national farm or producer organizations, which may include members— (i)representing farm cooperatives;
 (ii)who are producers actively engaged in the production of a food animal commodity and who are recommended by a coalition of national livestock organizations;
 (iii)who are producers actively engaged in the production of a plant commodity and who are recommended by a coalition of national crop organizations; or
 (iv)who are producers actively engaged in aquaculture and who are recommended by a coalition of national aquacultural organizations.
 (B)Two members representing academic or research societies, which may include members representing— (i)a national food animal science society;
 (ii)a national crop, soil, agronomy, horticulture, plant pathology, or weed science society; (iii)a national food science organization;
 (iv)a national human health association; or (v)a national nutritional science society.
 (C)Five members representing agricultural research, extension, and education, which shall include each of the following:
 (i)One member representing the land-grant colleges and universities eligible to receive funds under the Act of July 2, 1862 (7 U.S.C. 301 et seq.).
 (ii)One member representing the land-grant colleges and universities eligible to receive funds under the Act of August 30, 1890 (7 U.S.C. 321 et seq.), including Tuskegee University.
 (iii)One member representing the 1994 Institutions (as defined in section 532 of the Equity in Educational Land-Grant Status Act of 1994 (7 U.S.C. 301 note; Public Law 103–382)).
 (iv)One member representing NLGCA Institutions or Hispanic-serving institutions. (v)One member representing the American Colleges of Veterinary Medicine.
 (D)Five members representing industry, consumer, or rural interests, including members representing— (i)transportation of food and agricultural products to domestic and foreign markets;
 (ii)food retailing and marketing interests; (iii)food and fiber processors;
 (iv)rural economic development; (v)a national consumer interest group;
 (vi)a national forestry group; (vii)a national conservation or natural resource group; or
 (viii)private sector organizations involved in international development.;  (2)in subsection (c)—
 (A)in paragraph (1)— (i)in the matter preceding subparagraph (A), by striking review and and inserting make recommendations, review, and;
 (ii)by striking subparagraph (A) and inserting the following new subparagraph:  (A)long-term and short-term national policies and priorities consistent with the—
 (i)purposes specified in section 1402 for agricultural research, extension, education, and economics; and
 (ii)priority areas of the Agriculture and Food Research Initiative specified in subsection (b)(2) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)(2));; and
 (B)in subparagraph (B), by striking clause (i) and inserting the following new clause:  (i)are in accordance with the—
 (I)purposes specified in a provision of a covered law (as defined in subsection (d) of section 1492) under which competitive grants (described in subsection (c) of such section) are awarded; and
 (II)priority areas of the Agriculture and Food Research Initiative specified in subsection (b)(2) of the Competitive, Special, and Facilities Research Grant Act (7 U.S.C. 3157(b)(2)); and;
 (C)in paragraph (2), by inserting and make recommendations to the Secretary based on such evaluation after priorities; and (D)in paragraph (4), by inserting and make recommendations on after review; and
 (3)in subsection (h), by striking 2018 and inserting 2023. 